Citation Nr: 1638748	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1971.  He had service in Vietnam from April 1969 to April 1970; he was awarded the Vietnam Service Medal with 3 Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board observes that, in June 2011, the RO in St. Petersburg, Florida readjudicated the claim for service connection of acute myelogenous leukemia pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  Nevertheless, jurisdiction over the issue remains with the RO in Atlanta, Georgia.

In January 2015 and April 2016, the Board remanded the Veteran's claim of entitlement to service connection for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in May 2016.  

The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran served in Vietnam and was exposed to Agent Orange.

2.  The Veteran has been treated for acute myelogenous leukemia, which is currently in remission.



CONCLUSION OF LAW

Acute myelogenous leukemia may be presumed (herbicide) to have been incurred in wartime service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As leukemia is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Board notes that the Veteran had active service during a period of war.  Additionally, his DD 214 indicates that the Veteran had service in Vietnam.  As previously indicated, exposure to Agent Orange is presumed.

The Veteran contends his acute myelogenous leukemia is related to exposure to Agent Orange during his service in Vietnam.  

In August 2010, the Veteran's treating physician, Dr. W, completed a VA Disability Benefits Questionnaire.  Dr. W found that the Veteran was diagnosed with a type of chronic B-cell leukemia.  He stated that the diagnosis was acute myelogenous leukemia, and that the Veteran was in remission.

The Veteran was afforded a VA examination in January 2011.  The VA examiner noted that the Veteran was diagnosed with acute myelogenous leukemia in March 2008, and underwent his last treatment in December 2010.  The diagnosis was status-post acute myelogenous leukemia, remission, status-post chemotherapy.

A VA medical opinion was obtained in April 2015.  The VA examiner stated that acute myelogenous leukemia was not a presumptive condition, caused by Agent Orange exposure.  According to the VA examiner, chronic lymphocytic leukemia is a distinct diagnosis from acute myelogenous leukemia.  The VA examiner noted that no majority of the medical literature said that acute myelogenous leukemia was caused by Agent Orange exposure.  The VA examiner opined that the Veteran's acute myelogenous leukemia was less likely than not caused by the Veteran's service, including any Agent Orange exposure.

In May 2016, the VA examiner provided an addendum to the April 2015 opinion.  According to the VA examiner, both chronic lymphocytic leukemia and acute myelogenous leukemia are myelogenous leukemias, but the leukemias are distinct diagnoses.  The VA examiner also stated that peer-reviewed medical literature does not establish that acute myelogenous leukemia is due to herbicide exposure; according to the VA examiner "majority of peer-reviewed [medical] literature" means accepted medical practices of the community.

The Board finds that the evidence of record demonstrates service connection for acute myelogenous leukemia is warranted.   The Board acknowledges that the April 2015 VA medical opinion found that it was less likely than not that the Veteran's acute myelogenous leukemia is related to his service.  However, the Board notes that, in stating that the Veteran's acute myelogenous leukemia is a distinct diagnosis from chronic lymphocytic leukemia, despite both leukemias being myelogenous leukemias, the VA examiner did not address whether the Veteran's acute myelogenous leukemia is a considered a chronic B-cell leukemia.  In this regard, the Board points out that the applicable regulation, 38 C.F.R. § 3.309(e), states that presumptive service connection for a chronic B-cell leukemias, to include, but not limited to, chronic lymphocytic leukemias.  Here, there is evidence that the Veteran's acute myelogenous leukemia is considered a chronic B-cell leukemia.  In this regard, the Board points out that the Veteran's treating physician, Dr. W, clearly indicated that the Veteran's acute myelogenous leukemia is considered a chronic B-cell leukemia.  

The medical evidence of record confirms that the Veteran has been treated for acute myelogenous leukemia, which is currently in remission.  There is medical evidence indicating that acute myelogenous leukemia is a chronic B-cell leukemia and thus, acute myelogenous leukemia is presumptively associated with exposure to certain herbicide agents.  38 C.F.R. §§ 3.307(a), 3.309(e).   As there is probative, credible evidence that the Veteran was exposed to Agent Orange during active duty, service connection for acute myelogenous leukemia can be awarded on a presumptive basis.  

Accordingly after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for acute myelogenous leukemia is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for acute myelogenous leukemia is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


